Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a range of frequencies” and then further recites “each of the range of frequencies”.  The Examiner interprets claim 9 to only require a single range of frequencies, therefore the latter “each of the range of frequencies” renders the claim indefinite because it refers to multiple ranges of frequencies. 
Claim 10 recites “ single standard depth of penetration” which is indefinite because it is unknown what part of the sputtering system has a depth for penetration. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 9, 10 and 12-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Greene (US 2004/0050690).
Regarding claim 9, Greene teaches a sputtering system, comprising: 
a sputtering target (14);
 an electromagnet array disposed over the sputtering target, the electromagnet array (28) including a plurality of electromagnets;
 and a controller (29) communicatively coupled to the electromagnet array (28) to perform a scan of an entirety of the sputtering target with alternating current (AC power supply, Fig. 8) signals of a range of frequencies by stepping through each of the range of frequencies (Fig. 8).  
Regarding claim 10, Green teaches each of the range of frequencies corresponds to a single standard depth of penetration [0038].  
Regarding claim 12, Green teaches the controller is configured to compile a thickness distribution of the sputtering target based on the depth and the location of the erosion feature [0038].  
Regarding claim 13, Green teaches the controller is configured to: energize the plurality of electromagnets in the electromagnet array according to a default pattern [0038].  
Regarding claim 14, Green teaches the controller is configured to modify the default pattern based on the thickness distribution to reduce a consumption rate of the sputtering target at the location of the erosion feature [0038].  
Regarding claim 15, Green teaches the controller is configured to modify the default pattern based on the thickness distribution to increase a consumption rate of the sputtering target at locations other than the location of the erosion feature [0038].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claim 10 above, and further in view of Tsai (US 2006/0081459).
Regarding claim 11, Green does not teach the controller is configured to determine a depth and a location of an erosion feature within the sputtering target by identifying abnormal impedance variations at each frequency out of the range of frequencies during the scan.  
Tsai teaches the controller is configured to determine a depth and a location of an erosion feature within the sputtering target by identifying abnormal impedance variations at each frequency out of the range of frequencies (eddy current) during the scan [0013].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller is configured to determine a depth and a location of an erosion feature within the sputtering target by identifying abnormal impedance variations at each frequency out 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-8 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,844,477
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
Claim 1 of ‘477 teaches claims 1, 2, 4 and 5 of the instant application. 
Claim 2 of ‘477 teaches claim 3 of the instant application. 
Claim 3 of ‘477 teaches claim 6 of the instant application.
Claim 4 of ‘477 teaches claim 7 of the instant application. 
Claim 5 of ‘477 teaches claim 8 of the instant application. 
Claim 6 of ‘477 teaches claim 16, 17 of the instant application. 
Claims 11 and 12 of ‘477 teach claim 19 of the instant application. 
Claims 18 and 19 of ‘477 teaches claims 18 19 and 20 of the instant application.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794